Citation Nr: 1517731	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  14-35 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.

2.  Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for residuals of removal of cyst on right side of head.

4.  Entitlement to service connection for sleep apnea (also claimed as sleep disturbances) as secondary to an acquired psychiatric condition.

5.  Entitlement to service connection for degenerative joint disease (DJD), right knee.

6.  Entitlement to service connection for DJD, left knee.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Chuck Pardue, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1965 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran was provided a February 2015 Board hearing via video teleconference before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for multiple myeloma and bilateral hearing loss, sleep apnea and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Currently diagnosed dysthymic disorder with insomnia is etiologically related to service.

2.  The Veteran does not have a current diagnosis of PTSD.

3.  The Veteran has current residuals of a cyst removal in service.

4.  The Veteran did not sustain an injury or disease of the right or left knee in service.
 
5.  Symptoms of right and left knee disability were not chronic in service and were not continuous after service separation.
 
6.  Symptoms of right and left knee disability did not manifest to a compensable degree within one year of separation from service.
 
7.  The Veteran's currently diagnosed right and left knee disabilities are not causally or etiologically related to active service.

8.  Tinnitus is etiologically related to service.





CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for dysthymic disorder with insomnia have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.309(a), 3.384 (2014).

2.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.309(a), 3.384 (2014).

3.  Resolving reasonable doubt in favor of the Veteran, he has current residuals of a cyst removal that are related to service.  38 U.S.C.A. §§ 101, 1110 (West 2014); 
38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for right and left knee disorders are not met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

5.  Resolving reasonable doubt in favor of the Veteran, tinnitus is related to service. 
38 U.S.C.A. §§ 101, 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The VCAA duty to notify initially was satisfied by way of pre-adjudicatory letters the RO sent to the Veteran in December 2010, August 2011, and April 2012.  The letters informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA examinations in February 2013 for his claimed PTSD and sleep apnea.  He had an October 2011 VA skin examination to assess his residuals of cyst removal.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

As will be discussed, because the weight of the evidence demonstrates that the Veteran had no in-service injury, disease, or event related to the bilateral knee condition, there is no duty to provide a VA medical examination regarding direct service connection.  Absent some evidence of a recognizable in-service injury, disease, or event to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for direct service connection.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(d); see also Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Tinnitus, an organic disease of the nervous system, DJD (arthritis), and psychosis, are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies to those claims.  38 C.F.R. § 3.384 defines psychosis as including a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection for PTSD generally requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an inservice stressor. 38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). Id.; 38 C.F.R. § 4.125(a).  The newer DSM-V has now been officially released. An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014. Jurisdiction over the present appeal was conferred to the Board in February 2015 so the DSM-V applies. 79 Fed. Reg. 45093 (Aug. 4, 2014).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon the circumstances of the case.  VA has provided for specific types of cases where lay evidence alone may be sufficient to describe the stressor and further corroborating evidence will not be required. Corroborating evidence is not required in cases where (1) PTSD is diagnosed in service; (2) the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat; (3) the stressor is related to the Veteran's fear of hostile military or terrorist activity; or (4) the evidence establishes that the Veteran was a prisoner-of-war and the stressor is related to that prisoner-of-war experience. 38 C.F.R. § 3.304 (f)(1), (f)(2), (f)(3), (f)(4).  In any of the above situations, the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required providing that such testimony is found to be consistent with the circumstances, conditions, or hardships of service and there is no clear and convincing evidence to the contrary.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304 (f)(1), (f)(2), (f)(3), (f)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Acquired psychiatric disorder

The Veteran contends that he has a psychiatric condition, to include PTSD, as a result of active duty service.  Specifically, he asserts that a fire on board the U.S.S. Franklin D. Roosevelt (CV-42) killed several crew members, and that he saw their bodies.  He further relates his difficulty sleeping to memories of this event.  

His DD Form 214 shows that he served on the U.S.S. Franklin D. Roosevelt in 1996 and 1997.  A review of the ship's history reveals that a flash fire occurred in November 1966 in a storage compartment containing oil and hydraulic fluid, killing seven.  Thus, the Veteran's lay statements regarding seeing the bodies are competent and credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to the reported stressor and this serves as the event in service.

To the extent that he is seeking service connection for PTSD; however, the evidence does not show a diagnosis for VA purposes.  Rather, a February 2013 VA examination determined that he did not meet the criteria for a diagnosis of PTSD.  The report of this examination reflected that the Veteran met only 2 of the avoidance criterion C (efforts to avoid thoughts and activities associated with the trauma) and a diagnosis required 3 or more of the symptoms (the other symptoms included inability to recall aspects of the trauma, diminished interest in activities, feelings of detachment, restricted range of affect, sense of foreshortened future).  Significantly, the February 2013 VA examination explained that 

despite repeated questioning he only endorsed two symptoms under Criterion C. He endorsed partial avoidant symptoms, (avoiding talking about the incident and standing in line). He initially stated that he had lost interest in many preferred activities.  However upon further questioning he attributed this lack of interest to the pain in his knees and his lack of mobility. He stated that he was enjoying life prior to having knee problem. Therefore his diminished interest in significant activities cannot be attributed to mental health reasons. Some of his other endorsed symptoms (for example nightmares and intrusive thoughts) were quite infrequent or mild. His only clear symptoms were mild to moderate irritability and sleep problems.  The effect his endorsed symptoms had on his work and social life could not be clearly established He denied that his irritability affected his work marriage or relationship with family members.  


Although this examination was performed using the DSM-IV the Board notes that the examination was valid and adequate under the laws and regulations at the time the examination took place.  The Board finds it significant that the Veteran did not meet the criteria under the prior iteration of the diagnostic guidelines.

Furthermore, no other record suggests the Veteran meets the criteria for a diagnosis under the DSM-V.  Although a July 2011 VA treatment record shows symptoms of PTSD, the diagnosis was "probably PTSD" and furthermore, it is unclear whether this diagnosis complies with the DSM-V.  Similarly, while VA treatment records include positive PTSD screen, these screens are a brief series of questions that identify people that are more likely to have PTSD. See http://www.ptsd.va.gov/professional/pages/assessments/list-screening-instruments.asp; Monzingo v. Shinseki, 22 Vet. App. 97, 103 (2012) (explaining that a court may take judicial notice of facts of universal notoriety that are not subject to reasonable dispute).  The fact that Veteran had a positive PTSD screen does not constitute evidence of a competent diagnosis of PTSD as there is no indication the screen complies with the DSM-V.  Under these circumstances, for the Board to conclude that the Veteran has a current diagnosis of PTSD would be speculation, and the law provides that service connection may not be granted on a resort to speculation or remote possibility. 38 C.F.R. § 3.102 ; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

Although the Veteran does not have a current diagnosis of PTSD, the record reflects that the Veteran has a current disability of dysthymic disorder.  A July 2011 VA treatment record shows a diagnosis of major depressive disorder, "probably prolonged dysthymic disorder; probably PTSD."  The record also assessed insomnia.  The Veteran reported having a hard time falling asleep and staying asleep.  He related his current psychological symptoms and problems with sleep to his memories of the fire during service.  The February 2013 VA examination specifically diagnosed dysthymic disorder.

The Board next finds that dysthymic disorder with insomnia is etiologically related to service.  To that end, the February 2013 VA examiner opined that it is at least as likely as not that the Veteran's dysthymic disorder began in service.  A March 2014 statement from the Veteran's treating VA physician opines that the dysthymic disorder is at least as likely as not related to service and explained that from the verbal report it appears the depressive symptoms began while in service and VA treatment records diagnosed "prolonged dysthymic disorder."  
Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's current dysthymic disorder with insomnia is related to service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Residuals of Cyst Removal

The Veteran contends that he has current residuals of inflammatory cysts that were removed in service.  He stated in the February 2015 Board hearing that the cysts continued to come back in the same area following separation from service, and that he continues to experience residuals.  

A July 1966 service treatment record shows that the Veteran underwent treatment for recurrent scalp cysts during his active duty service.

A March 1994 private treatment record shows that the Veteran had inflammatory lesions in his scalp off and on for a number of years.  He was treated again for inflammatory lesions in May 1997, December 1998, October 2000, and November 2003.

He was provided a VA examination in October 2011.  The examiner speculated that any skin condition was not caused by active duty service, because there was no evidence of a chronic skin condition upon physical examination.    

The Veteran's daughter, V.E.C., submitted a statement in support of the claim asserting that, since she was a child, she has observed multiple bumps and skin lesions on the Veteran's face and neck.  She recalled that the Veteran tried several different medications to control the skin condition and that he would become self-conscious during a breakout.  V.E.C. further noted that she is a registered nurse (RN).  

The Board finds that the evidence is at least in equipoise on the question of whether there is a currently diagnosed skin condition that is related to the cyst removal during service. 

A Veteran is competent to describe observable symptoms such as a visible skin condition.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that he has a current skin condition that had its onset in service is competent and credible and is further supported by the statements of V.E.C., RN.  Although the October 2011 VA examiner found no evidence of a current disability, the Board finds probative the lay statements and private treatment evidence showing that the condition has been recurrent since service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for residuals of cyst removal is warranted.

Service Connection for Right and Left Knee DJD

The Veteran contends that his right and left knee conditions were caused by hitting his knees on steel steps during active duty service.

The Board finds that symptoms of right and left knee disabilities were not chronic in service and were not continuous after service separation.  Service treatment records do not reveal any knee injuries or complaints of knee pain.  No knee problems were reported at separation from service.  

The Veteran however has described losing his footing and hitting his knees and banging his knees as he climbed the ladders on the ship.  See December 2011 statement.  As the Veteran is competent to describe such an injury, this is accepted as the inservice event.

The first medical record showing treatment for the knees is a private treatment record of January 1987, approximately 20 years after separation from service.  That record shows a complaint of the knee giving way one month prior and concluded with a diagnosis of right knee torn medial meniscus and right knee osteoarthrosis.  There was no diagnosis of any left knee condition at that time.  Significantly, the January 1987 patient information form described a complaint of right knee due to an accident in December 1986.  A private hospital record from Humana Hospital described a complaint of right knee pain and indicated the Veteran injured his knee in December 1986 when playing basketball.  Private records in September 1992 reflect complaints of left knee pain since 2-3 weeks prior when it locked and he could not get it unlocked.  

A December 2011 statement from a friend, R.S., states that the Veteran has severe problems with his knees that started in service.  Although R.S. relates the knee problems to service, she does not claim that she observed the Veteran having knee difficulties immediately following separation from service.  Similarly, a January 2012 statement from J.B., another friend, relates the Veteran's knee problems to service but offers no medical or observational evidence that might support her opinion.  Thus, the lay and medical evidence of record shows that symptoms of right and left knee disabilities did not manifest to a compensable degree within one year of separation from service.
 
The Board finds that the Veteran's currently diagnosed right and left knee disabilities are not causally or etiologically related to active service.  To that end, the evidence of record does not show an injury in service, and suggests that the current knee disabilities did not manifest until approximately 1987, 20 years after separation from service.

The only evidence linking the knee disabilities to service are the lay statements from the Veteran and his friends, R.S. and J.B.  In this regard, laypersons are competent to report symptoms such as pain, limping, or limitations to physical activity.  See Layno, 6 Vet. App. 465, 470.  However, laypersons are not competent to medically relate the right and left knee DJD to service.  Jandreau, 492 F.3d 1372, 1377.  The Veteran, R.S., and J.B. have not demonstrated that they have the knowledge, education or training to provide an opinion in such a complicated matter that requires knowledge of the musculoskeletal system, types of diseases affecting the system and generally requires interpretation of diagnostic testing.  Therefore their opinions as to the etiology of the conditions are not competent evidence.  Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

For these reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for right and left knee disabilities, and the claim must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.

Service Connection for Tinnitus

The Veteran contends that he has tinnitus that had its onset in service as a result of acoustic trauma during service.  He stated in the February 2015 Board hearing that his tinnitus is intermittent but began in service. 

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the Veteran, the Board finds that he was exposed to the reported acoustic trauma in service. 

A July 2011 VA treatment record shows that the Veteran has a hearing loss disability for VA purposes, demonstrated by hearing acuity over 40 decibels in the 1000, 2000, 3000 and 4000 hertz thresholds bilaterally.  

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed tinnitus is related to acoustic trauma during service. 

A Veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that his current tinnitus had its onset in service is competent and credible.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.


ORDER

Service connection for dysthymic disorder with insomnia is granted.

Service connection for PTSD is denied.

Service connection for residuals of cyst removal is granted.  

Service connection for right knee DJD is denied.

Service connection for left knee DJD is denied.

Service connection for tinnitus is granted.


REMAND

The Veteran contends that his currently diagnosed multiple myeloma is due to service, to include a skin condition that was documented in his service treatment records.  He has not been afforded a VA examination with regard to his claim that multiple myeloma is related to the removal of boils in service; thus, VA must provide such examination. 

He also claims that he was exposed to asbestos and other chemicals during service, and that such exposure may have contributed to his claimed conditions.  According, the Board finds that further development is required to adjudicate the Veteran's claim that he was exposed to asbestos, including providing him with VA examinations and opinions.

With regard to the claim for service connection for sleep apnea, the record includes private treatment records from Dr. D.H.B.  Significantly, these records refer to prior sleep studies and indicate the Veteran treated his sleep problems with Dr. Chaudhary at MCG sleep clinic. See July 1999, September 1999 and December 1999 records of D.H.B.  Records from Dr. Chaudhary are not currently associated with the claims file and should be obtained.  

With regard to his claim for service connection for hearing loss, the record reflects that he has a current hearing loss disability for VA purposes, and that he was exposed to loud noises in service.  No in-service audiology examination is of record.  In light of evidence of an in-service injury and a current disability, a VA examination with nexus opinion must be provided.

Finally, the Board has granted service connection for dysthymic disorder, residuals of a cyst removal, and tinnitus, and has remanded the claims for multiple myeloma and hearing loss as noted above.  As the Veteran has submitted lay and medical evidence to the effect that his current conditions render him unable to secure or maintain substantially gainful employement, the Board finds that further development is required to assess his claim for TDIU, including providing him with a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC should ask the Veteran to identify all sources of treatment that he has received for his claimed conditions, and provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO/AMC should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources. 

The RO should specifically request records from Dr. Chaudhary at MCG sleep clinic.

Updated treatment records from the VA Health Care Systems should be requested and associated with the claims file. 

If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Arrange for the Veteran to undergo a VA examination to assess his multiple myeloma.  His claims folder must be made available for the physician's review prior to the entry of any opinion.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

Based on a review of the claims file and the clinical findings of the examination, the examiner should opine whether it is at least as likely as not (a 50 percent probability or greater) that multiple myeloma had its onset in service or is otherwise etiologically related to his period of service. 

The examiner is specifically instructed to discuss the significance, if any, of the July 1966 service treatment record showing that the Veteran had recurrent scalp cysts in service. 

The examiner is to address, if the Veteran was exposed to asbestos, whether there is a relationship between any diagnosed disability and the claimed asbestos exposure.  

A complete rationale must be given for all opinions and conclusions expressed.

3.  Arrange for the Veteran to undergo a VA audiology examination to assist in determining the etiology of currently diagnosed bilateral hearing loss.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that bilateral hearing loss was caused by the Veteran's active duty service.  

Please note that there is no separation audiology examination of record; thus, the examiner is asked to opine whether the Veteran's current hearing loss is indicative of acoustic trauma.  The examiner is instructed to assume that the Veteran experienced acoustic trauma in service.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

4.  Arrange for the Veteran to undergo a VA examination or examinations to assess the effects of the Veteran's service connected disabilities on his ability to work.  The examiner should render an opinion as to whether the Veteran's service-connected disabilities render him incapable of securing or maintaining substantially gainful employment (without regard to his age or nonservice-connected disabilities). 

The examiner is specifically instructed to discuss the March 2014 statement from a VA staff psychiatrist, who opines that the Veteran is totally and permanently unemployable due to his psychiatric condition.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

5.  After completing the above, and any additional development deemed necessary, readjudicate the claim.  If any benefit sought on appeal remains denied, the appellant should be provided with an appropriate time for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


